Citation Nr: 0713284	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-41 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUES

1.  Entitlement to reimbursement of or payment for 
unauthorized medical expenses incurred as a result of 
hospital care at Holy Rosary Medical Center from February 23, 
2004, to February 25, 2004.  

2.  Entitlement to reimbursement of or payment for 
unauthorized medical expenses incurred as a result of 
emergency room care at Holy Rosary Medical Center on June 17, 
2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on the basis of decisions entered by the Department 
of Veterans Affairs Medical Center (VAMC) in Boise, Idaho, 
denying the veteran's claims for reimbursement of or payment 
for certain unauthorized medical expenses.  

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

This appeal entails two issues, each of which has been 
separately developed and adjudicated by the VAMC, but which 
have been merged for purposes of this appeal.  In each of the 
substantive appeals filed by the veteran regarding such 
issues, he has requested a hearing before the Board, sitting 
at the VAMC or the corresponding VA Regional Office.  To 
date, the veteran has not been afforded his requested hearing 
and remand is required to ensure that he is afforded an 
opportunity to be heard.  Notice is taken that a VA Central 
Office employee attempted in November 2004 to obtain 
clarification regarding the veteran's hearing request, to 
which he did not respond.  

Accordingly, this matter is REMANDED for the following 
action:

The veteran must be scheduled for a 
Travel Board hearing in conjunction with 
his pending appeal involving his claims 
for payment or reimbursement of 
unauthorized medical expenses.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2006).  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



